Exhibit A Executive Employment Agreement Between Geokinetics Inc. and Richard F. Miles Name: Richard F. Miles Position: President and Chief Executive Officer Initial Term: Two (2) years Renewal Term: Two (2) Years Monthly Base Salary: Executive’s initial monthly base salary shall be $31,250 USD per month.This salary will be reviewed annually. Incentive Compensation Plan: Executive shall participate in the Company’s annual bonus plan subject to plan terms commencing on the first day of the Company’s fiscal year.The annual period in which the plan is in effect and each annual period thereafter is referred to as the “Bonus Period.”Executive shall be entitled to a bonus based upon performance against a set of pre-established performance criteria memorialized on or before the 90th day of the fiscal year in which the performance is based.Upon completion of the criteria for the applicable Bonus Period, such criteria shall be communicated to Executive in writing.If Executive successfully meets the performance criteria established by the Company, the Company shall pay Executive the earned Bonus amount within seventy-five (75) days after the earlier of the end of the Bonus Period or Executive’s employment, as applicable.The Bonus, where earned, will range from 10% to 200% of the Bonus Target. The Executive’s Bonus Target is seventy-five percent (75%) of annual base salary Equity Plan Participation Executive shall be eligible to participate in the Company’s long-term incentive plan(s) in place at the time of the Employment Agreement or any similar plan or plans thereafter.Equity Plan, for the purposes of this Employment Agreement shall represent any long-term incentive plan approved by the Board for the Executive which includes shares, shares equivalent or cash-denominated awards. All participation shall be in accordance with the terms and provisions of the Plan. Other Compensation or Benefits All unvested stock options, restricted stock, or other equity compensation granted to Executive shall fully vest immediately upon a termination of Executive’s employment by the Company without Cause or by the Executive for Good Reason.The parties agree that this provision shall control over any contrary provision in any plan or agreement. Severance Pay Period and Non-Competition Period 24 months Geographic Region Employment & Non-Competition Obligations Due to the Executive’s contact with confidential affairs of the Company, including business matters, costs, profits, markets, sales, trade secrets, ideas, customers, this provision is in effect globally. Geokinetics, Inc.
